Sutherland, J.,
(dissenting.) The prisoner was indicted for the murder of his wife, by stabbing her in the ■neck with a knife.
On the trial, after the evidence on the part of the people had been given, the prisoner’s counsel offered to prove that the general character and habits of the deceased were those of a quarrelsome,. fighting, vindictive and brutal nature, and that the prisoner knew it, and that the deceased was of great strength.
The evidence as to general character, being objected to, was excluded by the city judge. The prisoner’s counsel then offered to show that the deceased was of a quarrelsome, vindictive and brutal character. This evidence was also objected to and excluded by the city judge.
I think the evidence as to general character and as to character was properly excluded, for the simple reason that if the evidence had been received, it would not have justified or tended to justify the commission of the alleged act or crime for which the prisoner was being tried. "When this evidence was offered, there was no evidence tending to show that the deceased, on the occasion when she lost her life, assaulted the prisoner; on the contrary, the evidence which had been given on the part of the people tended to show conclusively that she did not on that occa*350sion assault him, but that he did assault her, first with a stick, and his hands, and then with the knife.
The case of Reynolds v. The People (17 Abb. 413) could not properly be referred to as an authority to show that the evidence as to the character of the deceased in this case should have been received; for in the first place, the court did not decide, or intend to decide, in that case, that the evidence to show that Mathews, the deceased, was a dangerous, violent and quarrelsome man, would have been admissible had it appeared that the prisoner was acquainted with him and his character. In the opinion it was remarked that perhaps if this had appeared, the evidence would háve been admissible; but the court had no occasion to decide whether it would or would not, and certainly the court would not have held it to have been admissible, under any circumstances, without further examination. Again, the offer in. the case of Reynolds was to show that he was a dangerous, violent, quarrelsome man, and the offer was made under very different circumstances. My recollection is, that the affray in which Mathews lost his life took place suddenly, on a public highway, after dark, and that when the offer was made, the evidence tended to show that Mathews and his party-were the attacking party.
Moreover, the formal ruling of the city judge on the question of evidence as to character of the deceased, in the principal case, could not have prejudiced the prisoner, for he was permitted to prove, and did prove, that his wife was a woman of great muscular strength, and had been in the habit of quarreling with him, and upon several occasions had struck him. Indeed, I think it may be said, though the district attorney repeatedly objected to proof •as to the character of the deceased as a quarrelsome, brutal woman, yet that her character was in fact as fully proved as though he had made no such objection. It is not probable that the prisoner would have produced any other or *351farther evidence as to his wife’s character than was given, even if his offers of proof as to character had not been formally overruled.
The exception to the remark of the city judge in his charge, that “ the law presumes malice from the mere act of killing,” &c., is evidently founded on a misconception, of the purpose of the city judge in making the remark. He did not intend that the jury should understand from' the remark, that in this case, after all the proofs were in, the law presumed malice from the mere act of killing. Looking at the remark in connection with what he had said previously, and with what he said immediately after, it is evident that the jury could not have been misled by the remark. In making the remark he stated a mere abstract principle of common law, and his object in stating it was to show the jury that it was a question for them, under the evidence in the case, whether the legal presumption from the mere act of killing had been removed by the evidence in the case.
The question whether the act of killing, which the prisoner confessedly did commit; was, under the evidence, murder in the first or second degree, or manslaughter, or excusable or justifiable homicide, I think was fairly submitted to the jury.
Upon the theory that the jury might come to the conclusion that Mary Driskol, one of the prisoner’s witnesses, in stating that the deceased struck the prisoner with a poker before he gave her the fatal blow, testified to the truth, the city judge charged the jury,- in substance, that it was for them to say whether the prisoner was justified in believing or forming the opinion that his life was in danger ; that the question was not as to what his impressions were in fact, as to his life' being in danger, but whether the evidence showed that he was justified in having such impressions—whether the impressions were correct. How, though I think it must be conceded that the distinction *352taken between what the prisoner thought, and what he was justified in thinking, was impracticable and useless, (for how could the jury find from the evidence that the prisoner thought his life to be in danger, without finding that he was justified in thinking his life to be in danger ?) yet I think' the jury must have understood the whole, charge on this point to be, in substance, that if they believed Mary Driskol, it was for them to say, under the evidence, whether the prisoner was justified in thinking that it was necessary to take the life of his wife to protect his own, or to protect himself from some great bodily injury.
[New York General Term,
November 7, 1865.
The court was asked by the prisoner’s counsel to charge the jury “that if-the jury have a reasonable doubt, from the evidence, as to what degree of guilt to convict, it was their duty to convict of the lesser degree.” The court did not charge this in words, but said to the jury, “ that is a matter for your determination. If you are not satisfied that he intended the act, as I said before, you can find him gully of either of the lesser degrees.” I think this was right. It seems to me that it would have been wrong to have charged the jury that it was their duty to convict of the lesser degree, in any view they might take of the case.
• Upon the whole, after giving this case that careful examination which its importance demands, I cannot avoid the conclusion that the conviction of the prisoner must be affirmed.
Conviction set aside, and new trial ordered..
Ingraham, Leonard and Sutherland, Justices.]